DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/4/2021.
The claims 23, 25-26, 29, 31, 33-34, 37, 41, 47, 53 have been amended. Claims 1-21 have been cancelled.  Claims 54-57 have been newly added.  
In view of amendment the Objection to the Title has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/4/2021, with respect to the Rejections of 23, 25-26, 29, 31, 33-34, 37, 41, 47, 53 have been fully considered and are persuasive in view of the amendments.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 22-57 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 22: “a metal sheet disposed between the shaft and the pole shoe and having a first contact area which is in contact with a contact area of the pole shoe, said first contact area of the metal sheet having a surface roughness which is greater than a surface roughness of the contact area of the pole shoe,”
Claim 30: “a metal sheet disposed between the shaft and the pole shoe and having a first contact area which is in contact with a contact area of the pole shoe, said metal sheet having a second contact area which is in contact with a contact area of the shaft, said second contact area of the metal sheet having a surface roughness which is greater than a surface roughness of the contact area of the shaft,”
Claim 38: “a metal sheet disposed between the shaft and the pole shoe and having a first contact area which is in contact with a contact area of the pole shoe, said first contact area of the metal sheet having a surface roughness which is greater than a surface roughness of the contact area of the pole shoe,”
Claim 39: “a metal sheet disposed between the shaft and the pole shoe and having a first contact area which is in contact with a contact area of the pole shoe, said metal sheet having a second contact area which is in contact with a contact area of the shaft, said second contact area of the metal sheet having a surface roughness which is greater than a surface roughness of the contact area of the shaft,”
Claim 40: “with the metal sheet and the pole shoe being produced from different materials; and contacting a first contact area of the metal sheet with a contact area of the pole shoe, with the first contact area of the metal sheet having a surface roughness which is greater than a surface roughness of the contact area of the pole shoe,”
Claim 46: “with the metal sheet and the pole shoe being produced from different materials; contacting a first contact area of the metal sheet with a contact area of the pole shoe; and providing the metal sheet with a second contact area with a surface roughness which is greater than a surface roughness of a contact area of the shaft,”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Festa et al. (US 2019/0319502) teaches a rotor for an electric machine having a pole shoe, and a pole shoe sheet metal residing on the radially outer surface of the pole body.
Schmidt et al. (US 2019/0020233) teaches a rotor for an electric machine having a pole shoe, and a pole shoe sheet metal residing on the radially outer surface of the pole body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832